Citation Nr: 0022951	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1974.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for PTSD.

In January 1999, the RO denied entitlement to service 
connection for migraine headaches and a back disorder.  The 
veteran did not submit a notice of disagreement as to these 
issues, and thus these claims are not otherwise considered 
part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as PTSD, is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A November 1997 VA outpatient treatment report shows the 
veteran reported while in service, she went to see a 
physician for a gynecological problem related to her 
pregnancy.  She stated the physician examined her and had 
been rough with her.  



The veteran stated the physician hurt her physically by 
putting his hand in her vagina and injuring her, causing her 
to bleed.  She stated she became afraid of male doctors and 
had flashbacks related to the incident.  The examiner entered 
a provisional diagnosis of PTSD.  

Subsequent VA outpatient treatment reports dated between 
November 1997 and January 1999 show the veteran continued to 
report the incident in service, which is described above.  
Diagnoses of major depression with anxious features and major 
depression with psychotic features were entered.


Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)). 

Service connection for post-traumatic stress disorder 
requires: (1) a current, clear medical diagnosis of post-
traumatic stress disorder (presumed to include the adequacy 
of the post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed inservice stressor) (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); 38 C.F.R. § 3.304(f) (2000).


Analysis

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Here, the claim is well grounded.  




In the November 1997 VA outpatient treatment report, the 
examiner entered a provisional diagnosis of PTSD following 
the veteran's report of the incident in service.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125a, 
which requires that diagnoses of mental disorders conform to 
DSM-IV.

The record reflects the veteran was seen by a VA psychiatrist 
in November 1997 and was given a provisional diagnosis of 
PTSD.  The examiner was presumably aware of the applicable 
diagnostic criteria then in effect and took them into 
account.  Cohen, 10 Vet. App. at 140.  

Additionally, the claimed stressor, though not corroborated, 
as acknowledged by the examiner, was viewed by the examiner 
as sufficient to support the diagnosis and other elements in 
the PTSD diagnostic formulation were met.  

The Board is aware that the examiner entered a diagnosis of 
PTSD and noted it was "provisional."  The Board finds that 
such provisional diagnosis is sufficient to well ground the 
claim.  Cohen, 10 Vet. App. at 142-43; 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f).


With that in mind, the Board believes the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist, and such 
development is addressed in the remand portion of the 
decision.


ORDER

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as PTSD, the appeal, to this extent only, is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The evidentiary considerations to establish service 
connection for PTSD in an adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  Prior to the late 1990's there was no 
indication in the record of PTSD or any other psychiatric 
disorder, and the July 1997 VA examiner concluded that PTSD 
was present.  The diagnosis at the time did not seem 
equivocal.  The diagnosis was also predicated on pre-service 
stressors.  

Thus, there are several diagnoses as to the veteran's 
psychiatric disability, to include major depression.  A 
diagnosis of PTSD meeting established criteria is an 
essential element to establish service connection for such.
Further, the Board believes that the determination must take 
into account the diagnostic assessments mentioned but not 
currently documented by more extensive clinical records to 
reach a determination of whether the veteran has PTSD or any 
psychiatric disorder related to the stressor that occurred in 
service.  The Board is bound by the regulations and the 
implied standard of proof for service connection under 
section 3.304(f).  See e.g., Patton v. West, 12 Vet. 
App. 272, 280 (1999).

Whether the diagnosis with respect to PTSD linked to service 
is established would seem to require confirmation of alleged 
noncombat stressors, the Board notes that such evidence is 
not of record nor has the RO informed the veteran of the need 
for her to submit corroboration of the noncombat stressor.  
The Board will note that the veteran has mentioned the events 
she believes support her claim and these are not linked to 
combat.  

The Board recognizes that corroboration of the noncombat 
stressors that are civilian in nature may not be a part of 
any official military record.  See e.g. Cohen, 10 Vet. 
App. at 134 regarding the limitations of official record 
sources in corroborating claimed civilian incidents.  In 
claims such as the veteran's, "credible supporting evidence 
that the claimed in[-]service event actually occurred" 
cannot be provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).

The special obligation in personal-assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim and the above 
categorical statement recited in Cohen and Moreau, and other 
cases where they may have been echoed, is not operative in 
that limited situation.  

Thus, in the context of discussing PTSD diagnoses, other than 
those arising from personal assault, the general rule applied 
is that something more than medical nexus evidence is 
required to fulfill the requirement for credible supporting 
evidence and that an opinion by a mental health professional 
based on a post service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  See, e.g., 
Patton, supra.  Additionally, the noncombat-related stressor 
cannot be established solely by the veteran's lay testimony.  
Cohen, 10 Vet. App. at 142.
Under the controlling regulation, there must be credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f).  In addition, the 
Court in Patton noted that evidence need only be in relative 
equipoise to prevail on the question of the existence of the 
stressor.  The Board notes that the VA examiner did not doubt 
the veteran's credibility and no supportive diagnostic 
testing was conducted or recommended.

The recent decision in Patton clearly alters the landscape in 
the adjudication of claims of service connection for PTSD 
based upon personal assault, but not the adjudication here in 
view of the facts of this case.  See also Doran v. Brown, 6 
Vet. App. 283, 289 (193).

The basic elements to establish service connection for PTSD 
are set forth under 38 C.F.R. § 3.304(f).  The current 
standard for adjudication of claims such as the veteran's on 
the merits requires that consideration be given to developing 
corroborating evidence and a discussion of the application of 
the benefit of the doubt rule.  See, e.g., the discussion in 
Patton, 12 Vet. App. at 280-82 and in Cohen, 10 Vet. 
App. 142-43.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998) for a detailed discussion of the significance of each 
element in the merits adjudication.

VA has adopted new criteria for psychiatric disorders that 
also include a change in PTSD considerations regarding the 
definition of a stressor.  The veteran is entitled to have 
her claim adjudicated under these provisions or applicable 
VBA ADJUDICATION PROCEDURE MANUAL, M21-1 (Manual M21-1) 
provisions.  See Cohen, 10 Vet. App. at 139-41.

As stated above, the Board finds that additional development 
is needed.  Accordingly, the case is hereby REMANDED to the 
RO for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should advise her 
that she should identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to her treatment for a psychiatric 
disorder, to include PTSD.  After 
obtaining any necessary authorization or 
medical releases from the veteran, the RO 
should request and associate with the 
claims file legible copies of her 
complete treatment reports from all 
sources whose records have not previously 
been obtained.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
psychiatric treatment reports and 
associate them with the claims file.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressor to which 
she alleges she was exposed in service.  
She should be asked to provide to the 
best of her ability any additional 
information including detailed 
descriptions of the stressful event, 
including the date, place, and 
identifying information concerning any 
other individuals involved in the 
stressful event, including their names, 
ranks, and units of assignment, her unit 
of assignment at the time of the 
incident, and any other identifying 
detail.  The veteran is hereby advised 
that this information might be needed to 
search for verifying information.  She 
should be asked to recall anyone else who 
witnessed the claimed incidents and 
whether the incident recalled might have 
been reported to military authorities by 
these other individuals.  

Additionally, she should be informed that 
if she reported the incident to a fellow 
soldier while in service, she should try 
to obtain a statement from that person, 
which indicates what the veteran 
reported.

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  Then the RO should complete any 
additional development as provided in VA 
Manual M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

4.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor actually occurred.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines, supra.

5.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran to determine whether she has PTSD 
or any other psychiatric disorder that is 
related to the verified stressor, 
event(s) in service.  Any further 
indicated studies should be conducted.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Prior to the examination, the RO is to 
inform the examiner of the results of its 
determinations as to the existence of the 
stressor(s).  The examiner should conduct 
the examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present, including whether the 
veteran has a psychiatric disorder, other 
than PTSD, which is related to the in-
service stressor.

With respect to PTSD, the RO must specify 
for the examiners the stressor(s) that it 
has determined is/are established by the 
record, and the examiner must be 
instructed that only that event(s) may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor(s) in service.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
the alleged stressor established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the in-
service stressor, which was found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

If a psychiatric diagnosis other than 
PTSD is entered, the examiner is asked to 
state whether such psychiatric diagnosis 
is related to the in-service stressor(s), 
and/or any other incident of service.  



If the examiner determines that any 
psychiatric disorder(s) found on 
examination existed prior to service, an 
opinion must be entered as to whether any 
such psychiatric disorder(s) was/were 
aggravated by the veteran's period of 
service.

The examiner should also be requested to 
determine whether clarification of the 
veteran's diagnosis, if any, would be 
assisted by a period of hospitalization 
for observation and examination.  If the 
examiner determines that a period of 
hospitalization is not required, he 
should so state.

The examiner is requested to determine 
whether any psychiatric disorder(s) found 
on examination, to include PTSD, is or 
are related to the event(s) that occurred 
during her period of active service, 
prior or subsequent thereto.

The examiner must clearly specify whether 
any psychiatric disorder(s) currently 
found on examination is or are a result 
of service, pre-service, or post service 
stressors.

If the examiner is not of the opinion 
that any psychiatric disorder(s) found on 
examination is or are related to the 
veteran's period of active service, they 
must provide an opinion as to the most 
likely etiology of any psychiatric 
disorder(s) found on examination.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder, claimed as PTSD, to include 
consideration of any additional evidence 
associated with the claims file and 
consideration of 38 C.F.R. § 3.303(d) 
(2000).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination may result in a denial 
of her claim for service connection.  (38 C.F.R. § 3.655 
(1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



